Title: Nathaniel G. M. Senter to Thomas Jefferson, 15 October 1812
From: Senter, Nathaniel G. M.
To: Jefferson, Thomas


          Esteemed Sir Pomfret Connecticut October 15th 1812
          I recd your kind Return, dated Monticello, July 15th for which be pleased to accept my most sincere Regards and Thanks. I was in hopes you would have honored me with a more lengthy Letter; particularly adverting to those Subjects mentioned in my Letter from N. Orleans, (a City devoted to Ruin and Distress). Since my Arrival in the States, hearing of the Hostilities commenced against G Britian; & observing the Activity and Zeal with which my fellow Countrymen come forward in Arms, to avenge the Wrongs offered them by that insulting Nation; I have concluded to join the Ranks, and contribute my feeble Efforts to support the honor of my native Country—I had the honor yesterday of receiving an Answer from the War Office under hand from honbl W Eustis, to an application made for a Commission in the Armies of the U States. Having been in the Army in England & India, I hoped my wishes would have been answered; Letters recommendatory from some of the first Charectors in America were forwarded; and as I held the Rank of Capt in the British Service in Bengal I presumed to mention the Station in which I thought I could best be of Service to my Country Viz either Aid De Camp to some Comg Officer in actual Service, as Military Secretary, or a Major in the Line; to which he replied, if no such Vacancy existed  my Wishes could not be answered. I particularly depended on the Letter of Recommendation enclosed to him from Capt B Wood of the Engineers; now in the US’s Service at Nw London 
          Indeed I mentioned those Posts from choice, but I would cheerfully accept if of any Station in which I could be active in promoting the Cause our Country is now engaged in. With this View I take Liberty of addressing you, and begging your advice; and if you think proper, your Name and a Line which will tend to ensure me the desired Success. I call on you hoping, although in peaceful Retirement, you would afford an ardent young Man an opportunity of joining his Countrymen at this perilous Crisis in supporting a Struggle which posterity will judge just and righteous. I have wrote Genl Dearborn but have had no Answer. In the prime of Life, I sincerly trust my Wishes may be gratified; particularly as my deceased Father was one of those hardy Men, who assisted in founding those Liberties and that Freedom which I enjoy. I can procure direct Letters of Recommendation to the President, or any other Executive Officer, through whom you may be pleased to mention to me, as a Channel to join the American Army
          I enclose you a few Letters for your perusal by which you can judge of my Pretentions and my Wishes.
          Any Situation in which you think it probable I can be of service I would be obladged to you to mention to me.
          With Sentiments of Veneration and Respect I have the honor to remain your Obedt ServantNathl G M Senter
        